Case 1:19-cv-06897 Document1 Filed 12/09/19 Page 1 of 5 PagelID #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

a _— eeeeeeeeeecmanecsaseeanueee 4
THE CEMETERY WORKERS SUPPLEMENTAL
PENSION FUND, by its TRUSTEES SAL
ALLADEEN and KEVIN BOYD,

 

19-cv-
Plaintiff,
COMPLAINT
-against-

THE LUTHERAN ALL FAITHS CEMETERY,

Defendant.

 

Plaintiff, THE CEMETERY WORKERS SUPPLEMENTAL PENSION FUND, by
its Trustees SAL ALLADEEN and KEVIN BOYD, by their attorneys, O. DWYER &
BERNSTIEN, LLP, complaining of defendant, allege the following:

NATURE OF ACTION

l. This is an action arising under the Employee Retirement Income Security Act
of 1974 (“ERISA”), 29 U.S.C. §1001, et seq., to compel defendant to pay its total initial
withdrawal liability obligation on an accelerated basis as a result of having defaulted in its
quarterly payments.

JURISDICTION

2. Jurisdiction over this cause of action is conferred upon this Court by Sections

502(a)(3), 502(e), and 502(f) of ERISA, 29 U.S.C. §§1132(a) (3), (e), and (f).
VENUE
a Venue is proper in this district pursuant to ERISA Section 502(e)(1), 29

U.S.C, §1132(e)(1), in that the plaintiff is administered in the Eastern District.
Case 1:19-cv-06897 Document1 Filed 12/09/19 Page 2 of 5 PagelD #: 2

PARTIES

4. At all times relevant herein the CEMETERY WORKERS SUPPLEMENTAL
PENSION FUND (hereinafter “the PENSION FUND”), was a jointly trusteed employee
benefit plan within the meaning of Sections (3)(1), (2), and (3) of ERISA and Section
502(d)(1) of ERISA, 29 U.S.C. §§1002(1), (2), (3) and 1132(d)(1). Sal Alladeen and Kevin
Boyd are Trustees of the PENSION FUND and appear in their representative capacities.

a At all times relevant herein, the PENSION FUND had its principal place of
business at 36-36 33 Street, Long Island City, New York 11106.

6. Upon information and belief, at all times relevant herein, defendant THE
LUTHERAN ALL FAITHS CEMETERY (“ALL FAITHS CEMETERY”), was a New York
not for profit corporation operating a cemetery with executive offices located at 67-29
Metropolitan Avenue, Middle Village, New York 11379.

hi Upon information and belief, at all relevant times herein, defendant ALL
FAITHS CEMETERY was an employer in an industry affecting commerce within the
meaning of ERISA Sections (3)(5), (11), and (12), 29 U.S.C. §§1002 (5), (11), and (12).

COUNT I

8. At the present time, and for many years prior hereto, USWU Local 74 (“Local
74") was the collective bargaining representative of certain employees of ALL FAITHS
CEMETERY, including but not limited to gravediggers, groundskeepers, and mechanics
(referred to herein as “Local 74 bargaining unit employees”).

9, At the present time, and for many years prior hereto, Local 74 and ALL

FAITHS CEMETERY were parties to collective bargaining agreements and extensions
Case 1:19-cv-06897 Document1 Filed 12/09/19 Page 3 of 5 PagelD #: 3

thereof establishing terms and conditions of employment of Local 74 bargaining unit
employees.

10, At all relevant times herein, ALL. FAITHS CEMETERY was a participating
employer in the PENSION FUND, as provided for in said collective bargaining agreements
and extensions thereof.

11. At all relevant times herein, there were in force and effect a Declaration of
Trust of the PENSION FUND and Delinquency Collection Guidelines, among other
documents, with which defendant was required to comply.

12. At all relevant times herein there were in force and effect Trustee resolutions
of the PENSION FUND with which defendant was required to comply by virtue of the
Declaration of Trust of the PENSION FUND, among other documents and applicable law.

13. Effective as of December 31, 2017, the PENSION FUND terminated as a
result of a mass withdrawal.

14. _—_ By letter dated June 27, 2018, the PENSION FUND notified ALL FAITHS
CEMETERY of the assessment of its initial withdrawal liability in the sum of $707,819,
payable over 35 quarterly installments in the amount of $24,875, with a final payment of
$16,073.

15. ALL FAITHS CEMETERY made payments on or about September 1, 2018,
December 1, 2018, and March 1, 2019.

16. ALL FAITHS CEMETERY failed to make the required quarterly withdrawal
liability payments due on June 1, 2019 and September 1, 2019.

17, ALL FAITHS CEMETERY did not initiate proceedings to challenge or

dispute the initial withdrawal liability assessment.

3
Case 1:19-cv-06897 Document1 Filed 12/09/19 Page 4 of 5 PagelD #: 4

18. By letter dated September 11, 2019, ALL FAITHS CEMETERY was notified
that it was in default of its withdrawal liability payments and that the PENSION FUND
would accelerate all outstanding amounts due as and for initial withdrawal liability unless the
default was cured within 60 days of said letter.

19. As of the date of the filing of this Complaint, ALL FAITHS CEMETERY has
not cured its default.

20. As of the date of the filing of this Complaint, more than 60 days has elapsed
since the PENSION FUND provided notice to ALL FAITHS CEMETERY of its intent to
accelerate all outstanding payments.

21. ALL FAITHS CEMETERY is in default within the meaning of ERISA
Section 4219(c)(5)(A), 20 U.S.C. §1399(c)(5)(A).

22. The PENSION FUND has satisfied the conditions precedent for the
acceleration of the total amount of the withdrawal liability payments due, including but not
limited to the requirements set forth in ERISA Section 4219, 29 U.S.C. §1399.

23. The failure and/or refusal of ALL FAITHS CEMETERY to make required
withdrawal liability payments is a violation of ERISA, including but not limited to Sections
515, and 4219, 29 U.S.C. §§1145 and 1399,

24. By reason of the foregoing, ALL FAITHS CEMETERY is liable to the
PENSION FUND in the amount of $633,194, together with accrued interest, liquidated
damages, costs and attorneys’ fees.

WHEREFORE, the PENSION FUND demands judgment against ALL FAITHS

CEMETERY awarding judgment for:
Case 1:19-cv-06897 Document1 Filed 12/09/19 Page 5 of 5 PagelID#: 5

(a) the principal amount of the unpaid initial withdrawal liability assessment in the

amount of $633,194:

(b) interest on the principal amount of $633,194 from June 1, 2019 until paid in full

at the rate of 7% per year, compounded;

(c) liquidated damages calculated at 20% of the principal amount of $633,194:

(d) attorneys’ fees and costs of this action; and

(e) Such other and different relief as this Court deems just and proper.

Dated: New York, New York

December 8, 2019

Yours, etc.,

O’DWYER &|BERNSTIEN, LLP

ir

GARY SILVER
ZACHARY HARKIN
Attorneys for Plaintiff

45 Broadway, Suite 2430
New York, New York 10006
(212) 571-7100
gsilverman@odblaw.com
zharkin@odblaw.com
